Opinion issued August 4, 2016




                                         In The

                                Court of Appeals
                                        For The

                            First District of Texas
                             ————————————
                                NO. 01-16-00229-CV
                                NO. 01-16-00230-CV
                             ———————————
                                IN RE B.M., Relator



            Original Proceeding on Petition for Writ of Mandamus



                                      OPINION

      Relator, B.M., has filed a petition for writ of mandamus, seeking to vacate a

“Temporary Order Following Adversary Hearing” in the underlying trial court

proceedings.1


1
      The proceeding underlying Cause No. 01-16-00229-CV is Case No. 2008-03683,
      In the Interest of J.L.F. and G.W.F., Children, in the 311th District Court of Harris
      County, the Honorable Alicia Franklin York presiding. The proceeding underlying
      Cause No. 01-16-00230-CV is Case No. 2015-42486, In the Interest of G.J.H., a
      We deny the petition and dismiss as moot relator’s motion for stay pending

review of the petition for a writ of mandamus.

                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.
Justice Jennings, dissenting.




      Child, in the 311th District Court of Harris County, the Honorable Alicia Franklin
      York presiding.